FREEDMAN, P. J.
Upon a careful review of the whole case it cannot be held that the verdict is against the weight of evidence. The claim that the court committed reversible error in charging the jury that it was defendant’s duty to bring the car to a stop, and allow it to remain in such a position for a length of time sufficient to allow plaintiff and her children to alight therefrom, on the ground that “sufficient” and “reasonable” are not synonymous terms, and the law requires only reasonable time, is without merit; because the jury were further instructed that no extraordinary, but only ordinary, care was required. The charge in its entirety fully protected every right of the defendant, and the complaint against the use of the word “sufficient” constitutes, under all the circumstances, mere verbal criticism.
The judgment and order must be affirmed, with costs. All concur.